DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 05/06/20.
The examiner acknowledges the amendments made to the claims, specification, abstract.  Claims 1-6 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:
Claim 1, line 1 reads “for hearth valve” and should rather read as --for a heart valve--.
Claim 1, line 16 reads “said apical portion” and should rather read as --said apical portion of said inner catheter--.
Claim 1, lines 17-18 read “as far as it protrudes” and should rather read as --when it protrudes--.
Claim 3, line 2 reads “in correspondence of their distal ends” and should rather read as --in correspondence to their distal ends--.
Claim 5, line 2 reads “for hearth valve” and should rather read as --for a heart valve--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14 reads “at opposite points contrasting displacements of said tube” and it is unclear what this limitation is referring to, since the tube does not displace.  For examination purposes, the limitation will be read as --at opposite points radially away from said tube--.  Claims 2-6 are rejected due to their dependency on claim 1.
Claim 2, lines 9-10 read “to allow insertion of a guidewire from back” and it is unclear what “back” is being referred to.  For examination purposes, the limitation will be read as --to allow insertion of a guidewire into a back of the third handle--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Farhangnia et al., hereinafter “Farhangnia” (U.S. Pub. No. 2014/0277008) in view of Payne et al., hereinafter “Payne” (U.S. Pat. No. 6,322,548).
Regarding claims 1, 4, and 6, Farhangnia discloses a device for inserting a guidewire suitable for a heart valve prosthesis in a blood vessel ("for inserting a guidewire suitable for heart valve prosthesis" is a recitation of intended use, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the device of Farhangnia as shown in Figure 3 meets the structural limitations of the claim, and is capable of inserting a guidewire suitable for a heart valve prosthesis in a blood vessel), comprising:
an outer catheter 180 (see Figure 3),
an intermediate catheter 184 that may be inserted into said outer catheter (Id.), 
190 that may be inserted in said intermediate catheter (see paragraph [0112]), 
wherein said intermediate catheter has an apical portion that defines a tube (see tube portion of 184 within scaffold 186 in Figure 3) onto which an anchoring element 186 for anchoring to inner walls of a blood vessel slides, said anchoring element comprises an annular slider 188 slidable around said tube (see paragraph [0115]) and a plurality of wire elements (of 186) each having a proximal end fixed to said tube (wire elements are attached to 194 which is fixedly attached to 184; see paragraph [0114]) and a distal end fixed to said annular slider 188 (see paragraph [0115]), wherein said wire elements are configured to bend spontaneously for displacing radially away from said tube when they exit from said outer catheter (186 is self-expandable such that the wire elements bend; see Figure 3 and paragraph [0111]), making said annular slider 188 slide around the tube towards said proximal ends (see paragraphs [0114]-[0115]), said wire elements being configured to be in abutment against inner walls of the blood vessel at opposite points contrasting displacements of said tube (when 186 expands it is capable of abutting against inner walls of a blood vessel at opposite points radially away from said tube).
	However, although Farhangnia discloses the wire elements (of scaffold 186) are self-expandable (see paragraph [0111]), Farhangnia does not disclose the wire elements being made of a shape memory material suitable for being put in contact with tissues of a human body.  In another embodiment, Farhangnia teaches an alternate scaffold 145 (see paragraph [0097] and Figure 2B) that is made of a shape memory alloy, such as Nitinol, which is suitable for contacting tissue.   It would have been Id.), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Additionally, although inner catheter 190 of Farhangnia is flexible and can bend in arteries (see Figure 3; paragraph [0111]), Farhangnia does not disclose that at least an apical portion of said inner catheter being configured to assume a curved shape at rest, said apical portion being configured to be elastically distended when inserted in the tube of said intermediate catheter and to assume spontaneously the curved shape at rest as far as it protrudes out of the tube.
	In the same field of art, namely delivery devices, Payne teaches in Figures 1-3, 7 and col. 9, lines 48-51, an apical (tip) portion 14 of an inner catheter 12 is configured to assume a curved shape at rest, said apical portion being configured to be elastically distended when inserted a tube of an outer catheter 32 and to assume spontaneously the curved shape at rest when it protrudes out of the tube (Id.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner catheter of Farhangnia as claimed, as taught by Payne, in order to help guide and advance the inner catheter toward a desired region where the procedure is to be performed (see Payne; col. 9, 
	Regarding claim 3, Farhangnia discloses said annular slider 188 is integral with said wire elements (of 186) in correspondence to their distal ends (see Figure 3 and paragraph [0115]).
	Regarding claim 5, Farhangnia discloses a wire guide 192 for a heart valve prosthesis inserted in said inner catheter 190 (see Figure 3; paragraphs [0111]-[0112]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farhangnia (U.S. Pub. No. 2014/0277008) in view of Payne (U.S. Pat. No. 6,322,548), as applied to claim 1 above, and further in view of Heuser (U.S. Pub. No. 2006/0047222).
Regarding claim 2, Farhangnia and Payne discloses the claimed device, as discussed above, except for the outer catheter has a respective first handle configured to push the outer catheter forward inside a blood vessel and to make said outer catheter slide on the intermediate catheter; the intermediate catheter has a respective second handle configured to push forward and/or pull backward said intermediate catheter in said outer catheter; the inner catheter has a respective third handle 
	In the same field of art, namely devices for inserting a guidewire, Heuser teaches in Figures 1-2, an outer catheter 40 having a respective first handle 56 configured to push the outer catheter forward inside a blood vessel and to make said outer catheter slide on an intermediate catheter 26; the intermediate catheter has a respective second handle 54 configured to push forward and/or pull backward said intermediate catheter in said outer catheter; an inner catheter 12 has a respective third handle 50 configured to push forward and/or pull backward said inner catheter in said intermediate catheter and to rotate it around a longitudinal axis (see paragraph [0020]), said third handle having a through hole (leading into lumen 22) to be capable of allowing insertion of a guidewire into a back of the third handle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first, second, and third handles as claimed to Farhangnia and Payne, as taught by Heuser, in order to facilitate selective actuation of the outer, intermediate, and inner catheters at their respective proximal ends by a user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        06/03/2021